Case 20-10343-LSS   Doc 1789   Filed 12/04/20   Page 1 of 9
Case 20-10343-LSS   Doc 1789   Filed 12/04/20   Page 2 of 9

                    EXHIBIT A
                                                  Case 20-10343-LSS                           Doc 1789                       Filed 12/04/20                   Page 3 of 9
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    Description                                        Name                                       Address                       Fax                         Email              Method of Service
Notice of Appearance and Request for Notices       Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214‐544‐4040    ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                              Attn: Larry R. Boyd                                          bankruptcy@abernathylaw.com
                                                                                             Attn: Emily M. Hahn                                          ehahn@abernathy‐law.com
                                                                                             1700 Redbud Blvd, Ste 300
                                                                                             McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                      Attn: Henry C. Shelton, III                                  Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                  6075 Poplar Ave, Ste 700
America, Inc.                                                                                Memphis, TN 38119
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                     Attn: Bill Bowden                            302‐654‐2067    wbowden@ashbygeddes.com            Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts of                                          500 Delaware Avenue, 8th Floor
America                                                                                      P.O. Box 1150
                                                                                             Wilmington, DE 19899‐1150
Notice of Appearance and Request for Notices       Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                      302‐644‐0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                           1413 Savannah Rd, Ste 1
                                                                                             Lewes, DE 19958
Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                         jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                              5260 North Palm Avenue, Suite 421
                                                                                             Fresno, CA 93704
Notice of Appearance/Request for Notices           Ballard Spahr LLP                         Attn: Matthew G. Summers                     302‐252‐4466    summersm@ballardspahr.com          Email
Counsel for Clarendon America Insurance                                                      Attn: Chantelle D. McClamb                                   mcclambc@ballardspahr.com
Company                                                                                      919 N. Market St, 11th Fl
                                                                                             Wilmington, DE 19801‐3034
Notice of Appearance/Request for Notices           Bayard, P.A.                              Attn: Erin R. Fay                                            efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                  Attn: Gregory J. Flasser                                     gflasser@bayardlaw.com
Company, First State Insurance Company, and                                                  600 N King St, Ste 400
Twin City Fire Insurance Company                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                     Attn: David M. Klauder                       302‐397‐2557    tbielli@bk‐legal.com               Email
Counsel for Various Tort Claimants                                                           1204 N. King Street                                          dklauder@bk‐legal.com
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302‐655‐6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                   1225 N King St, Ste 1000
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Arant Boult Cummings              Attn: Edwin Rice                                             eRice@bradley.com                  Email
Counsel for the Florida Conference of the United                                             Attn: Elizabeth Brusa                                        ebrusa@bradley.com
Methodist Church and Various Churches in the                                                 100 N Tampa St, Ste 2200
Conference that are Chartered Organizations                                                  Tampa, FL 33602

Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                         tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                  320 W Ohio St, Ste 3W
                                                                                             Chicago, IL 60654
Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: David J. Molton                                        EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                7 Times Square                                               DMolton@brownrudnick.com
Justice                                                                                      New York, NY 10036
Notice of Appearance and Request for Notices       Brown Rudnick LLP                         Attn: Sunni P. Beville                                       sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                Attn: Tristan G. Axelrod                                     taxelrod@brownrudnick.com
Justice                                                                                      1 Financial Ctr
                                                                                             Boston, MA 02111
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415‐227‐0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                              55 Second Street, 17th Floor
                                                                                             San Francisco, California 94105‐3493
Notice of Appearance/Request for Notices           Butler Snow LP                            Attn: Daniel W. Van Horn                                     Danny.VanHorn@butlersnow.com       Email
Counsel for Chicksaw Council, BSA, Inc.                                                      P.O. Box 171443
                                                                                             Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336‐478‐1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                       235 N. Edgeworth St.
                                                                                             P.O. Box 540
                                                                                             Greensboro, NC 27401
Notice of Appearance/Request for Notices           Chipman, Brown, Cicero & Cole, LLP        Attn: Mark Desgrosseilliers                  302‐295‐0199    degross@chipmanbrown.com           Email
Counsel for Jane Doe, Party in Interest                                                      1313 N Market St, Ste 5400
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617‐248‐ 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                 Attn: Jonathan D. Marshall                                   jmarshall@choate.com
                                                                                             Attn: Michael J. Foley, Jr.                                  mjfoley@choate.com
Notice of Appearance/Request for Notices ‐         Commonwealth of Pennsylvania              Dept of Labor & Industry                     717‐787‐7671    ra‐li‐ucts‐bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                     Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office                                             651 Boas St, Rm 925
of Unemployment Compensation Tax Services                                                    Harrisburg, PA 17121
(UCTS)
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                     kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                     Attn: Kelly M. Conlan                                        kconlan@connollygallagher.com
                                                                                             1201 N Market St, 20th Fl
                                                                                             Wilmington, DE 19801
Notice of Appearance/Request for Notices           Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973‐267‐6442    kcoughlin@coughlinduffy.com        Email
Counsel for Arrowood Indemnity Company                                                       Attn: Lorraine Armenti                                       larmenti@coughlinduffy.com
                                                                                             Attn: Michael Hrinewski                                      mhrinewski@coughlinduffy.com
                                                                                             350 Mount Kemble Ave.
                                                                                             PO Box 1917
                                                                                             Morristown, NJ 0796
Notice of Appearance and Request for Notices       Crew Janci LLP                            Attn: Stephen Crew                                           peter@crewjanci.com                Email
Counsel to Abuse Victims                                                                     Attn: Peter Janci                                            steve@crewjanci.com
                                                                                             1200 NW Naito Pkwy, Ste 500
                                                                                             Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP       Cross & Simon, LLC                        A n: Christopher Simon                       302‐777‐4224    csimon@crosslaw.com                Email
                                                                                             A n: Kevin Mann                                              kmann@crosslaw.com
                                                                                             1105 N Market St, Ste 901
                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices       Crowell & Moring LLP                      Attn: Mark D. Plevin                         415‐986‐2827    mplevin@crowell.com                Email
Counsel to American Zurich Insurance Company                                                 Attn: Austin J. Sutta                                        asutta@crowell.com
                                                                                             3 Embarcadero Center, 26th Fl
                                                                                             San Francisco, CA 94111




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                             Page 1 of 7
                                                  Case 20-10343-LSS                                  Doc 1789                     Filed 12/04/20                 Page 4 of 9
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                  Description                                              Name                                          Address                    Fax                           Email              Method of Service
Notice of Appearance and Request for Notices        Crowell & Moring LLP                            Attn: Tacie H. Yoon                       202‐628‐5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                        1001 Pennsylvania Ave, NW
                                                                                                    Washington, D.C. 20004
Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP                   Attn: Jonathan S. Pasternak               914‐381‐7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                          Attn: James B. Glucksman                                 jbg@dhclegal.com
                                                                                                    Attn: Robert L. Rattet                                   rlr@dhclegal.com
                                                                                                    605 3rd Ave
                                                                                                    New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                                Attn: Jason P. Hood                                      Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                             22 North Front Street, Suite 620
                                                                                                    Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                     ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                                glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                                     amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                     1979 Marcus Ave, Ste 210E
                                                                                                    Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036‐2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                               kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP                 Attn: Jay Jaffe                           317‐569‐4800   jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   600 E. 96th St, Ste 600
End Popcorn Company                                                                                 Indianapolis, IN 46240
Notice of Appearance/Request for Notices          Faegre Drinker Biddle & Reath LLP                 Attn: Patrick A. Johnson                  302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                                   222 Delaware Ave, Ste 1410
End Popcorn Company                                                                                 Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices          Ferry Joseph, PA                                  Attn: John D. McLaughlin, Jr.             302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                    824 N Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of                                                     1300 N King St
PA, AIG                                                                                             Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                            P.O. Box 30604                            901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                      Memphis, TN 38130‐0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of                                                     Attn: Igor Shleypak                                      ishleypak@fgppr.com
PA, AIG                                                                                             222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Notice of Appearance and Request for Notices        Gilbert LLP                                     Attn: Kami Quinn                                         chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                         Attn: Meredith Neely                                     quinnk@gilbertlegal.com
                                                                                                    Attn: Emily Grim                                         neelym@gilbertlegal.com
                                                                                                    Attn: Jasmine Chalashtori                                grime@gilbertlegal.com
                                                                                                    700 Pennsylvania Ave, SE Ste 400
                                                                                                    Washington, DC 20003
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Attn: Erin A. West                        608‐257‐0609   ewest@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                       1 E Main St, Ste 500
                                                                                                    P.O. Box 2719
                                                                                                    Madison, WI 53701‐2719
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Godfrey & Kahn, SC                        920‐436‐7988   tnixon@gklaw.com                      Email
Counsel for Bay‐Lakes Council                                                                       Attn: Timothy F. Nixon
                                                                                                    200 S Washington St, Ste 100
                                                                                                    Green Bay, WI 54301‐4298
Notice of Appearance and Request for Notices        Hoover & Slovacek, LLP                          Attn: Steven A. Leyh                      713‐977‐5395   leyh@hooverslovacek.com               Email
Counsel for the Chapelwood United Methodist                                                         Galleria Tower II
Church                                                                                              5051 Westheimer Rd, Ste 1200
                                                                                                    Houston, TX 77056
Notice of Appearance and Request for Notices        Ice Miller                                      Attn: Daniel R. Swetnam                   614‐224‐3568   daniel.swetnam@icemiller.com          Email
Counsel for Simon Kenton Council                                                                    Arena District
                                                                                                    250 West St
                                                                                                    Columbus, OH 43215
Core Parties                                        Internal Revenue Service                        Centralized Insolvency Operation          855‐235‐6787                                         First Class Mail
Internal Revenue Service                                                                            P.O. Box 7346
                                                                                                    Philadelphia, PA 19101‐7346
Notice of Appearance/Request for Notices            Jacobs & Crumplar, P.A.                         Attn: Reann Warner                        302‐656‐5875   raeann@jcdelaw.com                    Email
Counsel for Certain Claimants                                                                       Attn: Thomas C. Crumplar                                 tom@jcdelaw.com
                                                                                                    750 Shipyard Dr., Suite 200
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        James, Vernon & Weeks, P.A.                     Attn: Leander L. James                    208‐664‐1684   ljames@jvwlaw.net                     Email
Counsel to Certain Tort Claimants                                                                   Attn: Craig K. Vernon                                    cvernon@jvwlaw.net
                                                                                                    Attn: R. Charlie Beckett                                 rbeckett@jvwlaw.net
                                                                                                    1626 Lincoln Wy
                                                                                                    Coeur d’Alene, ID 83815



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 2 of 7
                                                 Case 20-10343-LSS                                     Doc 1789                       Filed 12/04/20             Page 5 of 9
                                                                                                                  Exhibit A
                                                                                                            Core/2002 Service List
                                                                                                           Served as set forth below

                  Description                                              Name                                             Address                Fax                           Email                  Method of Service
Notice of Appearance/Request for Notices             Janet, Janet & Scuggs, LLC                       Attn: Gerald D. Jowers, Jr             803‐727‐1059    gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                        500 Taylor St, Ste 301
                                                                                                      Columbia, SC 29201
Bank Debt                                            JPMorgan Chase Bank, NA                          Attn: Phil Martin                                      louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                      Attn: Louis Strubeck                                                                            Email
                                                                                                      10 S Dearborn St
                                                                                                      Mail Code Il1‐1415
                                                                                                      Chicago, Il 60603
Notice of Appearance/Request for Notices             Karr Tuttle Campbell, PS                         Attn: Bruce W. Leaverton               206‐682‐7100    bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                      701 5th Ave, Ste 3300
America                                                                                               Seattle, WA 98104
Notice of Appearance and Request for Notices         Kelly, Morgan, Dennis, Corzine & Hansen, P.C.    Attn: Michael G. Kelly                 432‐363‐9121    mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                P.O. Box 1311
                                                                                                      Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Domenic E. Pacitti                               dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                              919 Market St, Ste 1000
Counsel to Jorge Vega                                                                                 Wilmington, DE 19801
Notice of Appearance and Request for Notices         Klehr Harrison Harvey Branzburg LLP              Attn: Morton R. Branzburg                              mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                              1835 Market St, Ste 1400
                                                                                                      Philadelphia, PA 19103
Notice of Appearance/Request for Notices             Kramer Levin Naftalis & Frankel LLP              Attn: Thomas Moers Mayer               212‐715‐8000    tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                       Attn: Rachel Ringer                                    rringer@kramerlevin.com
Creditors                                                                                             Attn: David E. Blabey Jr.                              dblabey@kramerlevin.com
                                                                                                      Attn: Jennifer R. Sharret                              jsharret@kramerlevin.com
                                                                                                      Attn: Megan M. Wasson                                  mwasson@kramerlevin.com
                                                                                                      177 Ave of the Americas
                                                                                                      New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Adam J. Goldberg                 212‐751‐4864    adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter‐                                                     885 3rd Ave
day Saints                                                                                            New York, NY 10022‐4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                             Attn: Jeffrey E Bjork                  213‐891‐8763    jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter‐                                                     Attn: Kimberly A Posin                                 kim.posin@lw.com
day Saints                                                                                            Attn: Nicholas J Messana                               nicholas.messana@lw.com
                                                                                                      355 S Grand Ave, Ste 100
                                                                                                      Los Angeles, CA 90071‐1560
Notice of Appearance and Request for Notices         Linebarger Goggan Blair & Sampson, LLP           Attn: Don Stecker                      210‐225‐6410    sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                  112 E Pecan St, Ste 2200
                                                                                                      San Antonio, TX 78205
Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP           Attn: Elizabeth Weller                 469‐221‐5003    dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                             2777 N. Stemmons Fwy, Ste 1000
                                                                                                      Dallas, TX 75207
Notice of Appearance/Request for Notices             Linebarger Goggan Blair & Sampson, LLP           Attn: John P. Dillman                  713‐844‐3503    houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County,                                                             P.O. Box 3064
Cleveland ISD, Montgomery County, Orange                                                              Houston, TX 77253‐3064
County, and Montgomery County
Notice of Appearance/Request for Notices             Maurice Wutscher LLP                             Attn: Alan C. Hochheiser               216‐472‐8510    ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                     23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                            Beachwood, OH 44123
Notice of Appearance/Request for Notices             McCreary, Veselka, Bragg & Allen, PC             Attn: Tara LeDay                       512‐323‐3205    tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                        P.O. Box 1269
County of Denton, Texas, Harrison Central                                                             Round Rock, TX 78680
Appraisal District, The County of Harrison, Texas,
The County of Henderson, Texas, Midland Central
Appraisal District, The County of Milam, Texas,
Terry County Appraisal District and The County of
Williamson, Texas
Notice of Appearance/Request for Notices             McDermott Will & Emery LLP                       Attn: Ryan S. Smethurst                202‐756‐8087    rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                         Attn: Margaret H. Warner                               mwarner@mwe.com
Company                                                                                               The McDermott Building
                                                                                                      500 North Capitol Street, NW
                                                                                                      Washington, DC 20001‐1531
Notice of Appearance and Request for Notices         Miller, Canfield, Paddock and Stone, P.L.C.      Attn: Danielle Mason Anderson          269‐382‐0244    andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                            277 S Rose St, Ste 5000
                                                                                                      Kalamazoo, MI 49007
Notice of Appearance/Request for Notices             Mintz, Levin, Cohn, Ferris, Glovsky And Popeo,   Attn: Kim V. Marrkand                  617‐542‐ 2241   kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company         P.C.                                             Attn: Nancy D. Adams                                   ndadams@mintz.com
                                                                                                      Attn: Laura Bange Stephens                             lbstephens@mintz.com
                                                                                                      One Financial Ctr
                                                                                                      Boston, MA 02111
Notice of Appearance/Request for Notices             Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Kate P Foley                     508‐898‐1502    kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                             1800 W Park Dr, Ste 400
Canada                                                                                                Westborough, MA 01581
Notice of Appearance/Request for Notices             Mirick, O'Connell, DeMallie & Lougee, LLP        Attn: Paul W Carey                     508‐791‐8502    pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of                                                             100 Front St
Canada                                                                                                Worcester, MA 01608
Notice of Appearance/Request for Notices             Missouri Department of Revenue                   Bankruptcy Unit                        573‐751‐7232    deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                            Attn: Steven A. Ginther
                                                                                                      PO Box 475
                                                                                                      Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices         Monzack Mersky Browder and Hochman, P.A.         Attn: Rachel B. Mersky                                 rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for                                                         1201 N Orange St, Ste 400
Justice                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Monzack Mersky McLaughlin & Browder, PA          Attn: Brian McLaughlin                 302‐656‐2769    bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                          Attn: Rachel Mersky                                    rmersky@monlaw.com
                                                                                                      1201 N Orange St, Ste 400
                                                                                                      Wilmington, DE 19801
Notice of Appearance/Request for Notices             Moore & Rutt, PA                                 Attn: David N. Rutt                                    dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United                                                      Attn: Scott G. Wilcox                                  swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                          122 N Market St
Conference that are Chartered Organizations                                                           P.O. Box 554
                                                                                                      Georgetown, DE 19947




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                     Page 3 of 7
                                                Case 20-10343-LSS                                    Doc 1789                      Filed 12/04/20             Page 6 of 9
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                  Description                                             Name                                            Address               Fax                        Email                     Method of Service
Notice of Appearance/Request for Notices          Morris James LLP                                  Attn: Jeffrey R. Waxman               302‐571‐1750    jwaxman@morrisjames.com                  Email
Counsel for Pearson Education, Inc. and NCS                                                         Attn: Eric J. Monso                                   emonzo@morrisjames.com
Pearson, Inc.                                                                                       500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices          Morris James LLP                                  Attn: Brett D. Fallon                 302‐571‐1750    bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                          Attn: Brya M. Keilson                                 bkeilson@morrisjames.com
                                                                                                    500 Delaware Ave, Ste 1500
                                                                                                    P.O. Box 2306
                                                                                                    Wilmington, DE 19899‐2306
Core Parties                                      Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott                 302‐658‐7036    dabbott@mnat.com                         Email
Counsel for Debtor                                                                                  Attn: Joseph Charles Barsalona II                     jbarsalona@mnat.com
                                                                                                    Attn: Eric Moats                                      emoats@mnat.com
                                                                                                    Attn: Andrew R. Remming                               aremming@mnat.com
                                                                                                    Attn: Paige N. Topper                                 ptopper@mnat.com
                                                                                                    1201 N. Market Street
                                                                                                    P.O. Box 1347
                                                                                                    Wilmington, DE, 19899
Notice of Appearance/Request for Notices          Motley Rice LLC                                   A n: Daniel R. Lapinksi               856‐667‐5133    dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                         210 Lake Dr E, Ste 101
claimants                                                                                           Cherry Hill, NJ 08002
Notice of Appearance/Request for Notices          Motley Rice LLC                                   Attn: Joseph F. Rice                  843‐216‐9290    jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                         28 Bridgeside Blvd
claimants                                                                                           Mt Pleasant, SC 29464
Notice of Appearance/Request for Notices          Nagel Rice LLP                                    Attn: Bradley L Rice                  973‐618‐9194    brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                     103 Eisenhower Pkwy
Adversary Case                                                                                      Roseland, NJ 07068
Notice of Appearance and Request for Notices      Napoli Shkolnnik PLLC                             Attn: R. Joseph Hrubiec                               RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                            919 N Market St, Ste 1801
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices          Nelson Comis Kettle & Kinney, LLP                 A n: William E. Winﬁeld               805‐604‐ 4150   wwinfield@calattys.com                   Email
Counsel for Ventura County Council of BSA                                                           300 E Esplande Dr, Ste 1170
                                                                                                    Oxnard, CA 93036
Notice of Appearance/Request for Notices          Nelson Mullins Riley & Scarborough LLP            A n: David Barnes, Jr                 202‐689‐2860    david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                   101 Cons tu on Ave NW, Ste 900
                                                                                                    Washington, DC 20001
Notice of Appearance/Request for Notices          Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem                312‐585‐1401    msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                       10 S. Wacker Dr., 21st Floor
Company                                                                                             Chicago, IL 60606
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                          louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           1301 Ave of the Americas
Association                                                                                         New York, NY 10019‐6022
Notice of Appearance/Request for Notices          Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr           214‐855‐8200    louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                           Attn: Kristian W. Gluck                               kristian.gluck@nortonrosefulbright.com
Association                                                                                         Attn: Ryan E. Manns                                   ryan.manns@nortonrosefulbright.com
                                                                                                    2200 Ross Avenue, Suite 3600
                                                                                                    Dallas, TX 75201‐7933
Notice of Appearance and Request for Notices      Nye, Stirling, Hale & Miller LLP                  Attn: Joel M. Walker                  412‐857‐5350    jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                         1145 Bower Hill Rd, Ste 104
claimants                                                                                           Pittsburgh, PA 15243
Notice of Appearance and Request for Notices      O’Connor Playdon Guben & Inouye LLP               Attn: Jerrold K. Guben                808‐531‐8628    JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                     Makai Tower, Ste 2400
Guam Chapter                                                                                        733 Bishop St
                                                                                                    Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                             A n: Tancred Schiavoni                                                                         First Class Mail
Counsel to for Century Indemnity Company, as                                                        Times Square Tower
successor to Cigna Specialty Insurance Company                                                      7 Times Square
f/k/a California Union Insurance Company, and CCI                                                   New York, NY 10036‐6537
Insurance Company as successor to Insurance
Company of North America, et al.
Notice of Appearance/Request for Notices          Office of the Attorney General                    Attn: Christopher S. Murphy           512‐936‐ 1409   christopher.murphy@oag.texas.gov         Email
Counsel for the Texas Workforce Commission                                                          Attn: Sherri K. Simpson                               sherri.simpson@oag.texas.gov
                                                                                                    Bankruptcy & Collections Division
                                                                                                    P.O. Box 12548
                                                                                                    Austin, TX 78711‐2548
Core Parties                                      Office of the United States Trustee               Attn: David L. Buchbinder             302‐573‐6497    david.l.buchbinder@usdoj.gov             First Class Mail
Office of the United States Trustee                                                                 Attn: Hannah Mufson McCollum                          hannah.mccollum@usdoj.gov                Email
                                                                                                    844 King St, Suite 2207
                                                                                                    Lockbox 35
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                 Attn: James I. Stang                  302‐652‐4400    jstang@pszjlaw.com                       Email
Counsel to the Tort Claimants' Committee                                                            Attn: Linda F. Cantor                                 lcantor@pszjlaw.com
                                                                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                                    Los Angeles, CA 90067‐4003
Notice of Appearance/Request for Notices          Pachulski Stang Ziehl & Jones LLP                 Attn: Robert Orgel                    302‐652‐4400    rorgel@pszjlaw.com                       Email
Counsel for the Tort Claimants' Committee                                                           Attn: James O'Neill                                   joneill@pszjlaw.com
                                                                                                    Attn: John Lucas                                      jlucas@pszjlaw.com
                                                                                                    Attn: Ilan Scharf                                     ischarf@pszjlaw.com
                                                                                                    919 N Market St.,17th Floor
                                                                                                    P.O. Box 8705
                                                                                                    Wilmington, DE 19899‐8705
Notice of Appearance and Request for Notices      Paul Mones PC                                     Attn: Paul Mones                                      paul@paulmones.com                       Email
Counsel to Jorge Vega                                                                               13101 Washington Blvd
                                                                                                    Los Angeles, CA 90066
Notice of Appearance/Request for Notices          Pension Benefit Guaranty Corporation              Attn: Patricia Kelly, CFO             202‐326‐4112    kelly.patricia@pbgc.Gov                  Email
Counsel for the Pension Benefit Guaranty                                                            Attn: Cassandra Burton, Attorney                      burton.cassandra@pbgc.gov
Corporation                                                                                         Attn: Craig Fessenden                                 fessenden.craig@pbgc.gov
                                                                                                    1200 K St NW
                                                                                                    Washington, DC 20005




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                    Page 4 of 7
                                               Case 20-10343-LSS                                    Doc 1789                        Filed 12/04/20             Page 7 of 9
                                                                                                                Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                   Description                                           Name                                          Address                   Fax                             Email         Method of Service
Notice of Appearance and Request for Notices       Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                     512‐302‐1802    jbanks@pbfcm.com                  Email
Counsel for Burleson County Tax Office, Luling ISD                                                 3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                    Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and
Gause ISD Tax Office
Notice of Appearance/Request for Notices           Pfau Cochran Vertetis Amala PLLC                Attn: Michael T. Pfau                   206‐623‐3624    michael@pcvalaw.com               Email
Counsel for Various Tort Claimants                                                                 Attn: Jason P. Amala                                    jason@pcvalaw.com
                                                                                                   Attn: Vincent T. Nappo                                  vnappo@pcvalaw.com
                                                                                                   403 Columbia Street, Suite 500
                                                                                                   Seattle, WA 98104
Notice of Appearance/Request for Notices            Phillips Lytle LLP                             Attn: Angela Z Miller                   716‐852‐6100    amiller@phillipslytle.com         Email
Counsel for Pearsons Education, Inc. and NSC                                                       One Canalside, 125 Main St
Pearsons, Inc.                                                                                     Buffalo, NY 14203,
ENR                                                 Raul Diaz                                                                                              rauldiaz2503@gmail.com            Email
Notice of Appearance/Request for Notices            Reed Smith LLP                                 Attn: Kurt F. Gwynne                    302‐778‐7575    kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                                     Attn: Katelin A. Morales                                kmorales@reedsmith.com
Creditors                                                                                          120 N Market St, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                                 lrizzo@regerlaw.com               Email
Counsel for Travelers Casualty and Surety                                                          1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                         Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                         Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices            Richards, Layton & Finger, PA                  Attn: Michael Merchant                  302‐651‐7701    merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter‐                                                  Attn: Brett Haywood                                     haywood@rlf.com
day Saints                                                                                         One Rodney Square
                                                                                                   920 N King St
                                                                                                   Wilmington, DE 19801
*NOA ‐ Counsel for Courtney and Stephen Knight, Schnader Harrison Segal & Lewis LLP                Attn: Richard A. Barkasy, Esq.          302‐888‐1696    rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                Attn: Kristi J. Doughty, Esq.                           kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices            Seitz, Van Ogtrop & Green, P.A.                Attn: R. Karl Hill                      302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                       222 Delaware Ave, Ste 1500
                                                                                                   Wilmington, DE 19801
Notice of Appearance/Request for Notices            Sequoia Council of Boy Scouts, Inc.            Attn: Michael Marchese                                  michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                                6005 N. Tamera Avenue
                                                                                                   Fresno, CA 93711
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                          Attn: James P. Ruggeri                  202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                        Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and                                                        Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
Twin City Fire Insurance Company                                                                   Attn: Abigail W. Williams                               awilliams@goodwin.com
                                                                                                   1875 K St NW, Ste 600
                                                                                                   Washington, DC 20006‐1251
Notice of Appearance/Request for Notices            Shipman & Goodwin LLP                          Attn: Eric S. Goldstein                 860‐251‐5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                        One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and                                                        Hartford, CT 06103‐1919                                 bankruptcyparalegal@goodwin.com
Twin City Fire Insurance Company
Core Parties                                        Sidley Austin LLP                              Attn: Blair Warner                      312‐853‐7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                                 Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                                   Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                                   Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                                   One South Dearborn Street
                                                                                                   Chicago, IL 60603
Core Parties                                        Sidley Austin LLP                              Attn: Jessica C. Boelter                212‐839‐5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                                 787 Seventh Avenue
                                                                                                   New York, NY 10019
Notice of Appearance/Request for Notices             Squire Patton Boggs (US) LLP                  Attn: Mark A. Salzberg                  202‐457‐6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                                    2550 M St, NW
Society of the Protestant Episcopal Church in the                                                  Washington, DC 20037
United States of America
Notice of Appearance/Request for Notices             Squire Patton Boggs (US) LLP                  Attn: Travis A. McRoberts               214‐758‐1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                                    2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                                  Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices         Stamoulis & Weinblatt LLC                     Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                       A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                     A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                                  800 N West St, Ste 800
Insurance Company as successor to Insurance                                                        Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company
Notice of Appearance/Request for Notices             Stark & Stark, PC                             Attn: Joseph H Lemkin                   609‐896‐0629    jlemkin@stark‐stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                               P.O. Box 5315
action pending in the Superior Court of New                                                        Princeton, NJ 08543
Jersey, Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                         Attn: Harry Lee                         202‐429‐3902    hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance                                                            Attn: John O’Connor                                     joconnor@steptoe.com
Company                                                                                            Attn: Brett Grindrod                                    bgrindrod@steptoe.com
                                                                                                   1330 Connecticut Ave, N.W
                                                                                                   Washington, DC 20036
Notice of Appearance and Request for Notices     Straffi & Straffi, LLC                            Attn: Daniel Straffi, Jr                732‐341‐3548    bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                   670 Commons Way
                                                                                                   Toms River, NJ 08755



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                                   Page 5 of 7
                                                Case 20-10343-LSS                                Doc 1789                     Filed 12/04/20                      Page 8 of 9
                                                                                                            Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                     Description                                            Name                                     Address                         Fax                           Email             Method of Service
Notice of Appearance and Request for Notices        Sullivan Hazeltine Allinson LLC             Attn: William D. Sullivan                      302‐428‐8195   bsullivan@sha‐llc.com                Email
Counsel to Eric Pai, as administrator of the Estate                                             919 N Market St, Ste 420
of J. Pai                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices            Swenson & Shelley, PLLC                     Attn: Kevin D. Swenson                         855‐450‐8435   Kevin@swensonshelley.com             Email
Counsel for various child sexual abuse tort                                                     107 S 1470 E, Ste 201
claimants                                                                                       St George, UT 84790
Notice of Appearance/Request for Notices            Synchrony Bank                              c/o PRA Receivables Management, LLC            757‐351‐3257   claims@recoverycorp.com              Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
Bonds                                               The County Commission Of Fayette County     Attn: President                                                                                    First Class Mail
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                               The County Commission Of Fayette County     c/o Steptoe & Johnson Pllc                                                                         First Class Mail
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower ‐ Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC             Attn: James Tobia                              302‐656‐8053   jtobia@tobialaw.com                  Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson                                                            Wilmington, DE 19806
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                  Attn: Michael J. Joyce                                        mjoyce@mjlawoffices.com              Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices            The Neuberger Firm                          Attn: Thomas S. Neuberger                      302‐655‐0582   tsn@neubergerlaw.com                 Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                                    sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance and Request for Notices        The Powell Firm, LLC                        Attn: Jason C. Powell                                         jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                                         treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notices            Thomas Law Office, PLLC                     Attn: Tad Thomas                               877‐955‐7002   tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                      lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance and Request for Notices        TN Dept of Labor ‐ Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615‐741‐3334   AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                 Insurance                                   Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202‐0207
Notice of Appearance/Request for Notices            Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                           203‐366‐8503   crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                            dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302‐421‐8390   david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                               marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899‐1709
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404‐885‐3900   harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                                      matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Notice of Appearance/Request for Notices            Tune, Entrekin & White, PC                  A n: Joseph P. Rusnak                          615‐244‐2278   Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                315 Deaderick St, Ste 1700
                                                                                                Nashville, TN 37238
Notice of Appearance and Request for Notices        Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg                       302‐658‐4018   sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                    750 Shipyard Dr, Ste 400
                                                                                                P.O. Box 2092
                                                                                                Wilmington, DE 19899‐2092
Core Parties                                        United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                           First Class Mail
                                                                                                Room 2242
                                                                                                Washington, DC 20530‐0001
Core Parties                                        US Attorney For Delaware                    Attn: David C Weiss                            302‐573‐6220   usade.ecfbankruptcy@usdoj.gov        First Class Mail
                                                                                                1007 Orange St, Ste 700                                                                            Email
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                            212‐403‐2252   rgmason@wlrk..com                    First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                           dkmayer@wlrk.com                     Email
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                                     jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
Notice of Appearance and Request for Notices      Walker Wilcox Maousek LLP                     Attn: Christopher A. Wadley                                   cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as                                                    1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                  Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity
Company and International Insurance Company;
and Westchester Surplus Lines Insurance
Company




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                               Page 6 of 7
                                                  Case 20-10343-LSS                            Doc 1789                      Filed 12/04/20            Page 9 of 9
                                                                                                           Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                   Description                                         Name                                        Address                Fax                         Email           Method of Service
Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                   Attn: Riley C. Walter                                rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                               265 E. River Park Circle, Suite 310
                                                                                              Fresno, CA 93720
Notice of Appearance/Request for Notices           Ward and Smith, P.A.                       Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                   P.O. Box 8088
                                                                                              Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices           White & Case LLP                           Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                   1221 Ave of the Americas
                                                                                              New York, NY 10020‐1095
Notice of Appearance/Request for Notices           White & Case LLP                           Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                   Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                              111 S Wacker Dr
                                                                                              Ste 5100
                                                                                              Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices         Whiteford Taylor & Preston LLC               Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                              The Renaissance Centre
America, Inc.                                                                                 405 North King Street, Suite 500
                                                                                              Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP              Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                              Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                 Baltimore, Maryland 21202‐1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                              Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                             4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                           Wilmington, DE 19805
Notice of Appearance/Request for Notices          Wilmer Cutler Pickering Hale and Dorr LLP   Attn: Craig Goldblatt                 202‐663‐6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                 1875 Pennsylvania Ave NW
The Continental Insurance Company                                                             Washington, DC 20006
Notice of Appearance/Request for Notices          Womble Bond Dickinson (US) LLP              Attn: Matthew Ward                    302‐252‐4330   matthew.ward@wbd‐us.com          Email
Counsel for JPMorgan Chase Bank, National                                                     Attn: Morgan Patterson                               morgan.patterson@wbd‐us.com
Association                                                                                   1313 N Market St, Ste 1200
                                                                                              Wilmington, DE 19801
Core Parties                                       Young Conaway Stargatt & Taylor            Attn: James L. Patton, Jr             302‐576‐3325   jpatton@ycst.com                 First Class Mail
Counsel for Prepetition Future Claimants’                                                     Attn: Robert Brady                                   rbrady@ycst.com                  Email
Representative                                                                                Attn: Edwin Harron                                   eharron@ycst.com
                                                                                              Rodney Square
                                                                                              1000 N King St
                                                                                              Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                              Page 7 of 7
